Citation Nr: 1441848	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-08 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for cervical spine spondylosis and degenerative joint disease, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for left knee inflamed plica and early osteoarthritic changes, currently evaluated as 10 percent disabling.

3.  Entitlement to a rating in excess of 10 percent for left hip degenerative joint disease (DJD) prior to November 30, 2010; and in excess of 50 percent for left hip degenerative joint disease status post total hip resurfacing effective January 1, 2012.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1982 to March 2002.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a May 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board remanded the case in April 2014 to afford the Veteran a requested Board hearing.  A hearing was provided in June 2014 before the undersigned Veterans Law Judge.  Thus, the Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that this is a VBMS paperless claims file.  There is also a Virtual VA paperless claims file associated with the Veteran's claim.

At the June 2014 Board hearing, the Veteran indicated that he was filing a claim for an increased rating for his right hip condition, and service connection for headaches, secondary to the service-connected cervical spine disability.  The issues of entitlement to an increased rating for service-connected right hip disability, and service connection for headaches, secondary to the cervical spine disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of entitlement to an increased rating for cervical spine spondylosis and degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire increased rating period of this appeal, left knee inflamed plica and early osteoarthritic changes has been manifested by activity limitations, pain, with flexion, at worst, to 140 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.

2.  For the period prior to November 30, 2010, left hip DJD has been manifested by pain and limitation of motion, with flexion no worse than 90 degrees, extension no worse than 30 degrees, and abduction to worse than 30 degrees.

3.  For the period from January 1, 2012, left hip degenerative joint disease status post total hip resurfacing has been manifested by moderately severe residuals, including weakness, pain, and limitation of motion following implementation of a prosthesis; markedly severe residuals are not shown.


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for a disability rating higher than 10 percent for left knee inflamed plica and early osteoarthritic changes have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).

2.  For the period prior to November 30, 2010, the criteria for a rating higher than 10 percent for left hip DJD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2013).

3.  For the period from January 1, 2012, the criteria for a rating higher than 50 percent for left hip degenerative joint disease status post total hip resurfacing have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5054 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a December 2008 preadjudicatory notice letter to the Veteran which met the VCAA notice requirements. 

The Veteran was afforded a VA examination in August 2012 to address his service-connected hip and knee conditions.  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate for rating purposes, because it was performed by a medical professional, was based on a thorough examination of the Veteran, and reported findings pertinent to the rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, VA examinations, and the Veteran's statements and testimony.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  As the Board will discuss in more detail below, the Board finds that symptoms related to the Veteran's duodenal ulcer have not changed in severity over the course of the appeal to warrant a staged rating. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify.").

Left Knee Disability

The Veteran contends that his left knee disability has been primarily manifested by locking, popping, and pain.  

For the entire rating period on appeal, the Veteran's left knee disability, diagnosed as left knee inflamed plica and early osteoarthritic changes, has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003.   

Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  The knees are considered major joints.  38 C.F.R. § 4.45. 

There are various other diagnostic codes applicable to the Veteran's left knee disability, including the following:

Diagnostic Code 5260 addresses limitation of motion with respect to flexion.  Flexion limited to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires flexion limited to 30 degrees.  The maximum rating of 30 percent is reserved for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 addresses limitation of motion with respect to extension.  Extension limited to 10 degrees merits a 10 percent evaluation.  A 20 percent rating is reserved for extension limited to 15 degrees, while a 30 percent rating is reserved for extension limited to 20 degrees.  Extension limited to 30 degrees warrants a 40 percent evaluation.  The maximum 50 percent rating is awarded when there is extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion for the knee is from 140 degrees flexion to 0 degrees extension.  38 C.F.R. § 4.71, Plate II (2013). 

The Board also must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The VA General Counsel  has interpreted that separate disability evaluations are assigned where a veteran has both a compensable (10 percent or higher) limitation of flexion and a compensable limitation of extension of the same knee pursuant to Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04. 

Further, for a claimant who has both arthritis and instability of a knee, these disabilities may be rated separately under Diagnostic Codes 5003 and 5257, provided that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; see also Esteban, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Diagnostic Code 5257 sets forth a 10 percent evaluation for slight impairment due to recurrent subluxation or lateral instability of the knee.  A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability.  Severe impairment due to recurrent subluxation or lateral instability results in the maximum 30 percent evaluation.  38 C.F.R. § 4.71a.

Several other Diagnostic Codes under 38 C.F.R. § 4.71a pertain to knee disabilities in addition to those above.  They include: Diagnostic Code 5256 for ankylosis of the knee, Diagnostic Code 5258 for dislocated semilunar knee cartilage with frequent episodes of "locking," pain, and effusion into the joint, Diagnostic Code 5259 for symptomatic removal of the semilunar knee cartilage, Diagnostic Code 5262 for impairment of the tibia and fibula, and Diagnostic Code 5263 for genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated).  

The Veteran reported left knee pain, stiffness, instability and locking at an October 2001 VA examination.  He reported that flare-ups were intermittent and distressing when they occurred, which was usually on a monthly basis for a duration of several days.  Flare-ups were aggravated by running.  He also reported a sensation of popping, clicking, and locking, which was relieved by rest.  X-ray findings revealed a decrease in medial joint line space, with osteoarthritic changes in the retropatellar surface.   

At a January 2009 VA examination, range of motion testing revealed left knee flexion to 140 degrees.  The Veteran demonstrated normal gait and full squat.  Lachman's and McMurray's tests were negative.  He tolerated varus and valgus stress to 30 degrees.  Medial joint line was tender, with no effusion, incoordination, lack of endurance, or fatigability.  

The Veteran was provided an August 2012 VA examination.  He complained of left knee pain one to two times per week, which is usually a 6 out of 10 in intensity and lasts for a few minutes.  The examiner observed that there was no evidence of continued pain or giving out of his left knee.  No swelling or erythema was noted.  The Veteran did not report having flare-ups that impact the function of his knee.  Upon range of motion testing, left knee flexion was to 140 degrees, with no objective evidence of painful motion.  There was no limitation of extension.  [page 17].  The Veteran was able to perform repetitive-use testing with three repetitions.  No functional loss or impairment of the knee was found.  No tenderness or pain to palpation for joint line or soft tissues was found.  Muscle strength during left knee flexion and extension was clinically normal.  Joint stability testing was clinically normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The VA examiner did not find evidence of shin splints (medial
tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran has not had any meniscal (semilunar cartilage) conditions or surgical procedures for a meniscal condition.  No history of left knee surgery, or left knee scars were found.  The Veteran does not use assistive devices such as crutches or a cane.  X-ray findings revealed minimal degenerative or osteoarthritic changes, consisting of minor spurring at the patellar cephalic and caudal articular margins, and the articular margin of the medial tibial plateau.  The VA examiner noted that his findings were essentially the same as those seen in January 2009.  

After review of all the evidence, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's left knee disability has been manifested by pain and limitation of flexion, at worst, to 140 degrees, without lateral instability or recurrent subluxation, and without dislocation of the semilunar cartilage accompanied by frequent episodes of "locking," pain, and effusion into the joints.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's left knee disability has not been met or more nearly approximated for any period.

The schedular rating criteria specifically provide a 10 percent rating for such noncompensable limitation of motion due to painful arthritis Diagnostic Code 5003.  A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. 
§ 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability rating is appropriate under Diagnostic Code 5003 for the Veteran's noncompensable limitation of motion due to painful arthritis of the left knee for the entire increased rating period.  A higher rating under Diagnostic Code 5003 is not warranted, because the weight of the evidence does not show involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.

Further, because the Veteran's left knee flexion was, at worst, to 140 degrees in the August 2012 VA examination report, the criteria for a compensable disability rating under Diagnostic Code 5260 (limitation of flexion to 45 degrees) have not been met or more nearly approximated for the entire increased rating period.  The lay and medical evidence, which includes limitation of motion due to painful motion and other orthopedic factors, does not support a rating in excess of 10 percent under Diagnostic Code 5260 (limitation of flexion) for arthritis of the left knee for any period.  38 C.F.R. § 4.71a.

Next, a higher rating is not warranted under Diagnostic Code 5261, which contemplates impairment of the knees manifested by limitation of extension.  To that end, the August 2012 VA examination report revealed no limitation of extension.

For these reasons, the criteria for a higher disability rating under Diagnostic Code 5260 and 5261 have not been met or more nearly approximated.  The Board finds that, throughout the appeal period, even with such considerations of additional limitation of motion or function, (see DeLuca; 38 C.F.R. §§ 4.40, 4.45, 4.59), the Veteran's left knee disability has been manifested by bilateral flexion limited to, at worst, 140 degrees, and no limitation of extension.  The Board finds that the evidence of record does not demonstrate additional disability as a result of weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.

Moreover, as the evidence does not show a combination of extension limited to 10 degrees with flexion limited to 45 degrees, the Board further finds that a separate compensable ratings for limitation of extension (Diagnostic Code 5261) and limitation of flexion (Diagnostic Code 5260) are not warranted for the left knee.  See VAOPGCPREC 9-04.

In addition, the Board finds that the weight of the evidence demonstrates that the Veteran does not have instability of the left knee manifesting in a compensable disability.  Specifically, instability testing in August 2012 was unremarkable.  As such, a separate rating on the basis of other impairment of the knees, including recurrent subluxation or lateral instability, is not warranted.  See Diagnostic Code 5257.

Although the Veteran reported at the June 2014 Board hearing that he experiences a "popping" sensation, the August 2012 VA examiner found no evidence of a meniscus, or semilunar cartilage condition that would cause "popping" and "locking" of the left knee.  The Veteran is competent to describe a sensation; however, to the extent that the Veteran implies that he has a semilunar cartilage impairment by claiming that his knee "pops" and "locks," he has not established his competence to enter such a diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Thus, a higher evaluation under Diagnostic Code 5258 is not warranted.  

Diagnostic Code 5259 addresses removal of symptomatic semilunar cartilage, but there is no indication that the Veteran has undergone such a procedure; thus, Diagnostic Code 5259 does not apply.  Diagnostic Codes 5262 and 5263 do not apply, as the August 2012 VA examiner found no evidence of impairment of the tibia or fibula, and no evidence of genu recurvatum.  38 C.F.R. § 4.71a.

Similarly, Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  There is no evidence the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

Further, in considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as the evidence does not show knee ankylosis.  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the left knee disability for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Left Hip Disabilities

By way of history, the Veteran was granted service connection for left hip DJD in May 2002, rated as 10 percent disabling.  A 100 percent rating evaluation was in effect from November 30, 2010 and continued until January 1, 2012 due to left hip replacement surgery.  Thereafter, a 50 percent rating evaluation was assigned.

The Veteran contends that, prior to November 30, 2010, his left hip DJD was manifested by pain and limitation in walking and playing sports.  At the June 2014 Board hearing, he testified that he retired from the military after 20 years of service due to his hip pain.  He further testified that, for the period from January 1, 2012, his left hip condition has been manifested by pain, weakness, slipping, and altered gait.  Also at the June 2014 Board hearing, the Veteran's spouse and his representative both testified that they observed the Veteran attempting to hide the severity of his left hip condition.  

For the period prior to November 30, 2010, the Veteran's left hip DJD has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, which governs ratings for arthritis due to trauma and directs the rater to apply Diagnostic Code 5003.   Under Diagnostic Code 5003, degenerative arthritis must be established by x-ray evidence.  Evaluations for degenerative arthritis shall be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  If, however, evaluation on this basis results in a noncompensable evaluation, the veteran shall be awarded a 10 percent rating for each major joint or group of minor joints affected by limitation of motion, to be combined but not added.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of any limitation of motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation, and the same with occasional incapacitating exacerbations warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.  For the purpose of rating disability from arthritis, the hip is considered a major joint. 38 C.F.R. § 4.45 (2013).

For the period from January 1, 2012, the Veteran's left hip condition has been rated under Diagnostic Code 5054.  Under Diagnostic Code 5054, for hip replacement, a 100 percent rating is to be assigned for a one-year period following implantation of the prosthesis.  Thereafter, a 90 percent rating is warranted with painful motion or weakness such as to require the use of crutches; a 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion; a 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion; and 30 percent is the minimum rating for symptomatology of a lesser degree.  38 C.F.R. § 4.71a.

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  The terms "markedly severe" and "moderately severe" as used under Diagnostic Code 5054 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula to determine when symptomatology is "markedly severe" or "moderately severe," the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

In evaluating the Veteran's level of disability for both rating periods on appeal, the Board will consider all applicable Diagnostic Codes.

Under Diagnostic Code 5250, for ankylosis of the hip, a 60 percent rating is assigned for favorable ankylosis, in flexion at an angle between 20 degrees and 40 degrees, and slight adduction or abduction; a 70 percent rating is assigned for intermediate ankylosis; and a 90 percent rating is assigned for unfavorable ankylosis, extremely unfavorable ankylosis, with the foot not reaching the ground, and crutches necessitated.  38 C.F.R. § 4.71a.

Pursuant to Diagnostic Code 5251, a maximum 10 percent disability rating is warranted for extension of the thigh limited to 5 degrees.

Limitation of flexion of the thigh to 45 degrees warrants a 10 percent evaluation.  A 20 percent rating requires that flexion be limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Limitation of rotation of the thigh warrants a 10 percent rating when toe-out of the affected leg cannot be performed to more than 15 degrees.  Limitation of adduction of the thigh warrants a 10 percent rating when the legs cannot be crossed due to the limitation.  Limitation of abduction of the thigh warrants a 20 percent rating when motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.

If the hip has become a flail joint, the rating is 80 percent under Diagnostic Code 5254.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5255, a fracture of the femur with nonunion or false joint may be rated at 60 or 80 percent.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5275, which pertains to shortening of bones of the lower extremity, when the shortening is from 11/4 to 2 inches (3.2 centimeters to 5.1 centimeters), a 10 percent rating is assigned.  When the shortening is from 2 to 2 1/2 inches (5.1 centimeters to 6.4 centimeters), a 20 percent rating is assigned.  When the shortening is from 2 1/2 to 3 inches (6.4 centimeters to 7.6 centimeters), a 30 percent rating is assigned.  When the shortening is from 3 to 3 1/2 inches (7.6 centimeters to 8.9 centimeters), a 40 percent rating is assigned.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in October 2001.  The assessment was degenerative joint disease with daily pain, aggravated by weight bearing activities and relived by rest and over-the-counter pain medicine.  X-ray findings revealed spurring of the acetabulum with marked sclerosis at the acetabulum.  

In January 2006, the Veteran demonstrated full range of motion, with tenderness on palpation, but no edema, crepitus, erythema or ecchymosis.  VA outpatient treatment records of February 2006 show that the Veteran complained of sharp pains in the left hip which travel down the leg to the ankle and into the groin.  He reported that the pain comes and goes but, for the last two months, it had become more constant.  Examination revealed full range of motion, with pain at the end.  Upon examination in June 2006, there was no bulging.  Mild to moderate pain was found with palpation over both joints.  Range of motion was clinically normal, but pain was found with lateral rotation of both joints.  Strength testing was clinically normal.  He complained of chronic hip pain that was worse at night January 2008.  

VA outpatient treatment in January 2009 shows that the Veteran had daily pain, locking and giving out, with no swelling, redness, or heat.  He experienced a flare-up he attributed to a motor vehicle accident in 2008.  Upon range of motion testing, flexion was to 90, with recalcitrant pain from 75 degrees to 90 degrees.  Extension was to 30 degrees.  Adduction was to 25 degrees, with abduction to 30 degrees.  External rotation was to 35 degrees, and internal rotation was to 25 degrees.  

The Veteran was afforded a VA hip examination in August 2012.  He complained of left hip pain which is 8 out of 10 in intensity.  He also complained of decreased range of motion in his left hip.  He did not report tingling or numbness in his left lower extremity.  He reported difficulty crossing his legs and when he bends down to put on shoes.  He did not report that flare-ups impact the function of the hip.  Upon range of motion testing, left hip flexion was to 90 degrees, and extension was to 5 degrees.  Abduction was not lost beyond 10 degrees.  Adduction was limited to the extent that the Veteran cannot cross his legs.  Rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  He was able to perform repetitive-use testing with three repetitions, with no additional limitation in range of motion.  The VA examiner found functional loss and/or functional impairment of the hip and thigh, manifested by less movement than normal and pain on movement.  Objective evidence of localized tenderness or pain to palpation for the joints and soft tissue of the left hip was found.  Strength testing was 4/5 for flexion, abduction, and extension, indicating active movement against some resistance.  Ankylosis was not found, nor was malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The VA examiner determined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion as a result of his hip replacement surgery.  He has a scar related to his hip surgery, but the examiner determined that it is not painful and/or unstable, and the total area of the scar is not greater than 39 square centimeters (6 square inches).  He does not use assistive devices, including crutches, as a result of his hip condition.  X-ray findings revealed a total left hip arthroplasty with satisfactory postoperative appearance.  The VA examiner opined that the hip condition does not impact the Veteran's ability to work.  

After review of all the evidence, lay and medical, the Board finds that, prior to November 30, 2010, the Veteran's left hip disability has been manifested by pain and limitation of motions, with flexion no worse than 90 degrees, extension no worse than 30 degrees, and abduction to worse than 30 degrees.  For the reasons discussed in detail below, the Board finds that the criteria for a disability rating higher than 10 percent for the Veteran's left hip disability has not been met or more nearly approximated for the period prior to November 30, 2010.

Compensable limitation of motion has not been demonstrated for the period prior to November 2010.  Specifically, the evidence does not show flexion limited to 30 degrees or less, or abduction limited to 10 degrees.  Full range of motion was achieved with pain in January and June 2006.  In January 2009, flexion was limited to 90 degrees; extension was to 30 degrees; and abduction was to 30 degrees.  Thus, a higher rating is not warranted under Diagnostic Codes 5252 or 5253.  Diagnostic Code 5251 does not provide for a rating higher than 10 percent.  38 C.F.R. § 4.71a.

The schedular rating criteria specifically provide a 10 percent rating for noncompensable limitation of motion due to painful arthritis.  Diagnostic Code 5003.  A 10 percent rating under Diagnostic Code 5003 recognizes the actually painful motion of a joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (providing that a veteran is entitled to a minimum compensable rating for such symptomatology as pain that limits motion to a noncompensable degree), and incorporates the rating principles recognizing limitations of motion and function outlined at 38 C.F.R. § 4.59 with the assignment of a 10 percent rating.  See also DeLuca; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Thus, based on the evidence discussed above, the Board finds that the 10 percent disability rating is appropriate under Diagnostic Code 5003 for the Veteran's noncompensable limitation of motion due to painful arthritis of the left hip for the period prior to November 30, 2010.  A higher rating under Diagnostic Code 5003 is not warranted, because the weight of the evidence does not show involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations.

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the left hip disability prior to November 30, 2010.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board finds that, for the period from January 1, 2012, the Veteran's left hip degenerative joint disease status post total hip resurfacing is no more than 50 percent disabling.  This evaluation contemplates moderately severe residual weakness, pain, and limitation of motion.  A higher evaluation may be assigned under Diagnostic Code 5054 if markedly severe residuals are shown, or if there is painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.7a (2013).  As noted, range of motion testing in August 2012 revealed left hip flexion to 90 degrees, where 125 degrees flexion is considered normal for VA purposes.  Under Diagnostic Code 5252, compensation is warranted for limitation of motion of the hip when flexion is to 45 degrees or less.  Thus, the Veteran has not demonstated markedly severe residuals in the form of limitation of motion.  The August 2012 VA examiner's assessment was that the Veteran's pain, weakness, and limitation of motion constituted intermediate residuals of a hip replacement.  Thus, the evidence supports a finding of no more than moderately severe residuals.  Additionally, there is no evidence that the Veteran has required the use of crutches.  Rather, VA examination of August 2012 showed that the Veteran does not use assistive devices, to include crutches, as a normal mode of transportation.  As such, the Board does not find that the medical evidence supports a higher schedular rating.

For both rating periods on appeal, the Board also considered rating criteria based on limitation of motion and hip joint disabilities found in Diagnostic Codes 5250 through 5255, also under 38 C.F.R. § 4.71a.  However, the other diagnostic codes for hip disabilities either would not avail the Veteran of a higher disability rating or are not appropriate based on the facts of this case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  To that end, there is no probative medical evidence or lay allegation of ankylosis or nonunion deformity due to fracture of the femur or hip flail joint.  

Additionally, under Diagnostic Codes 5251, 5252, and 5253, the maximum ratings for limitation of motion or impairment of the thigh are 10 percent, 40 percent, and 20 percent respectively.  Id.  As discussed, the Veteran is not shown to have compensable limitation of motion for the period prior to November 30, 2010.  For the period from January 1, 2012, those codes would not provide a basis for a higher rating.

Diagnostic Code 5275, providing for ratings based on shortening of a lower extremity, is not applicable as the August 2012 examiner found no leg length discrepancy.

Finally, the August 2012 VA examination report notes that the Veteran has no painful or unstable scars, or scars measuring more than 39 square centimeters, related to his hip disabilities; therefore, the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118.

The Board has also considered the Veteran's statements that describe his pain and discomfort, and the statements of his wife and his representative at the June 2014 Board hearing describing his presently altered gait and his tendency to conceal symptoms of pain.  The Board finds those statements to be competent and credible; however, they do not support a finding that the Veteran's symptoms more nearly approximate a higher rating for either period on appeal.  Rather, the symptoms described by the Veteran, his wife, and his representative are contemplated by the currently assigned rating criteria.  

Accordingly, the preponderance of the medical and lay evidence supports a rating of 10 percent prior to November 30, 2010, and a rating of 50 percent, but no higher, for the period from January 1, 2012 for the Veteran's left hip disability.

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  During the June 2014 Board hearing, the Veteran reported that he is currently employed as a teacher.  Accordingly, a claim for TDIU has not been raised.  


Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left knee and hip disabilities is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain and limitation of motion and activities are contemplated in the criteria for evaluating his both his knee and hip disabilities.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's knee and hip disabilities meet or more closely approximate the next higher ratings under any of the applicable diagnostic codes.  

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected left knee and hip disabilities.  See 
38 C.F.R. § 4.71a (2013).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the entire period on appeal, a rating evaluation in excess of 10 percent for left knee inflamed plica and early osteoarthritic changes is denied.

For the period prior to November 30, 2010, a rating evaluation in excess of 10 percent for left knee DJD is denied.

For the period from January 1, 2012, a rating evaluation in excess of 50 percent for left hip degenerative joint disease status post total hip resurfacing is denied.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

The Veteran was afforded an August 2012 VA examination to assist in determining the current nature and severity of his service-connected cervical spine disability.  At the June 2014 Board hearing, the Veteran's representative stated that the cervical spine disability has worsened since the August 2012 VA examination.  In light of this assertion and the length of time since the last examination, an additional VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's cervical spine degenerative arthritis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


